NOT DESIGNATED FOR PUBLICATION

                                             No. 121,848

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                   v.

                                   DAKOTA CHARLES CONAWAY,
                                           Appellant.


                                    MEMORANDUM OPINION

        Appeal from Barton District Court; CAREY L. HIPP, judge. Opinion filed October 8, 2021.
Reversed and remanded with directions.


        Jennifer C. Roth, of Kansas Appellate Defender Office, for appellant.


        Douglas A. Matthews, assistant county attorney, M. Levi Morris, county attorney, and Derek
Schmidt, attorney general, for appellee.


Before ATCHESON, P.J., BRUNS and ISHERWOOD, JJ.


        PER CURIAM: A drunk and obstreperous Dakota Charles Conaway heaved his
bowling ball at a friend who was trying to calm him down. The bowling bowl found its
target and opened a gash in the man's forehead. And a jury sitting in Barton County
District Court found Conaway guilty of aggravated battery. On appeal, Conaway
contends an irregular jury instruction on intent and the prosecutor's closing argument
playing off that instruction individually or in combination deprived him of a fair trial.
Given the stringent standard imposed on the State to overcome the cumulative impact of



                                                   1
those errors, we agree. We, therefore, reverse Conaway's conviction and remand to the
district court with directions to grant a new trial.


                           FACTUAL AND PROCEDURAL HISTORY


       We may quickly sketch the pertinent facts. Conaway and his friend Jason Vonfeldt
participated in a tournament at a bowling alley in Great Bend in January 2018. The
tournament ended during the afternoon. Although Conaway and Vonfeldt competed on
different teams, both lingered after the tournament. Conway continued to bowl, and the
two were in the same vicinity. Conaway had been drinking heavily and became
increasingly loud and profane as the day wore on. He directed much of his abusive
language at a mutual acquaintance of his and Vonfeldt's.


       Vonfeldt interceded twice to quiet Conaway since his conduct had gotten way out
of hand and there were children within earshot. The first effort yielded only a temporary
respite. During his second intercession, Vonfeldt suggested to Conaway that he should
leave and he might be escorted out if he did not go voluntarily. Vonfeldt is considerably
larger than Conaway and had at least the physical presence to make good on his
suggestion. As Vonfeldt turned to walk away, Conaway unleashed a vulgarity at him.


       Vonfeldt pivoted back around to face Conaway. Witnesses later testified they were
no more than several feet part. Conaway was holding his 14-pound bowling ball in both
hands at about mid-torso level. He immediately pitched the ball toward Vonfeldt in an
underhand motion. The ball struck Vonfeldt in the forehead, bounced off, and rolled
across the floor. A woozy Vonfeldt put his hands to his head and went to the restroom.
He was bleeding heavily from a gash in his forehead. The wound required stitches, and at
the trial in June 2019, Vonfeldt had a visible scar.




                                               2
       The State charged Conaway with aggravated battery, a severity level 7 felony
violation of K.S.A. 2017 Supp. 21-5413(b)(1)(B), criminalizing "knowingly causing
bodily harm to another person with a deadly weapon, or in any manner whereby great
bodily harm, disfigurement or death can be inflicted." The State alleged both ways of
committing the crime and submitted Conaway used the bowling ball as a deadly weapon
and the manner of the confrontation reasonably could have resulted in fatal or disfiguring
injuries or great bodily harm.


       During the two-day trial, several witnesses described the incident for the jurors.
But Vonfeldt testified he could not recall being hit with the bowling ball. He remembered
seeing it rolling on the floor, and he remembered being in the restroom and bleeding from
the wound. Conaway testified in his own defense and told the jurors that Vonfeldt got
within two feet of him during their second exchange. He characterized Vonfeldt as "very
assertive" in telling him to shut up and leave—with Vonfeldt adding as an exclamation
point that he would make Conaway shut up and leave. Conaway pointed out that
Vonfeldt was somewhat larger and explained to the jurors he believed he was in physical
danger. He told the jurors he "kind of flinched" and "pitched" the bowling ball. But on
cross-examination Conway testified he neither intended to throw the bowling ball at
Vonfeldt nor knew it would "fly out of my hands the way it did."


       The district court instructed the jury on the elements of both aggravated battery
consistent with the charge in the complaint and the lesser offense of misdemeanor
battery. The district court also employed two jury instructions on intent that we discuss in
more detail in explaining the trial errors. The jury was instructed on the law governing
self-defense. As we have stated, the jurors convicted Conaway of aggravated battery.


       The district court later sentenced Conaway to serve 12 months in prison with a 12-
month period of postrelease supervision and placed him on probation for 24 months,
reflecting a guidelines punishment consistent with Conaway's lack of any material

                                             3
criminal history. Conaway was ordered to pay nearly $1,300 in restitution. The district
court made a finding that the bowling ball constituted a deadly weapon—a determination
that required Conaway to comply with the Kansas Offender Registration Act (KORA),
K.S.A. 2020 Supp. 22-4901 et seq., for 15 years. Conaway has appealed.


                                     LEGAL ANALYSIS


       Conaway has asserted multiple points on appeal. We turn to his contentions about
the jury instructions on intent and the prosecutor's remarks to the jurors in opening
statement and closing argument.


Jury Instructions


       The aggravated battery charge required the State to prove Conaway acted
"knowingly" when he committed the crime. K.S.A. 2020 Supp. 21-5413(b)(1)(B). And
"knowingly" is a statutorily defined "culpable mental state" under K.S.A. 2020 Supp. 21-
5202 constituting an essential element of that form of aggravated battery. The district
court had the obligation to inform the jurors of the legal principles governing the case
and, in particular, what the State had to establish to convict Conaway. See K.S.A. 2020
Supp. 22-3414(3). The State, of course, had to prove the elements of the crime, including
the requisite mental state, beyond a reasonable doubt. See State v. Hatfield, 60 Kan. App.
2d 11, 28, 484 P.3d 891 (2021); State v. Franco, 49 Kan. App. 2d 924, Syl. ¶ 8, 319 P.3d
551 (2014).


       As described in K.S.A. 2020 Supp. 21-5413(b)(1)(B), acting "knowingly" has two
components: A defendant's awareness of both "the nature of [his or her] conduct" and
"that [his or her] conduct is reasonably certain to cause the [proscribed] result." K.S.A.
2020 Supp. 21-5202(i). The codified definitions of "intentionally," "knowingly," and
"recklessly" were added to the Kansas Criminal Code in 2010 and became effective in

                                              4
2011. See K.S.A. 2020 Supp. 21-5202(h), (i), (j). The Kansas Supreme Court has since
considered the character of the mental state "knowingly" and what it requires to
successfully prosecute defendants for aggravated battery in State v. Hobbs, 301 Kan. 203,
210-11, 340 P.3d 1179 (2015), and in State v. Thomas, 311 Kan. 905, 908, 468 P.3d 323
(2020). The court concluded the proof must establish the defendants were "reasonably
certain" their conduct would cause the proscribed result. It is not enough to show a
defendant acted with a generic intent to injure or merely acted deliberately or
purposefully rather than accidentally or carelessly.


       In Hobbs and Thomas, the court considered a form of aggravated battery requiring
defendants to knowingly cause great bodily harm or disfigurement to their victims. See
K.S.A. 2020 Supp. 21-5413(b)(1)(A). Although the defendants do not have to foresee the
precise injury or the exact mechanism of the injury, they must be reasonably certain their
conduct will inflict great bodily harm or disfigurement in some way. Hobbs, 301 Kan. at
213 (conviction "requires proof that an aggravated battery defendant acted while knowing
that some type of great bodily harm or disfigurement of another person was reasonably
certain to result from the defendant's action"); see also Thomas, 311 Kan. at 908
(endorsing and relying on Hobbs).


       As provided in K.S.A. 2020 Supp. 21-5202(f), the culpable mental state applies to
"all the material elements of the crime, unless a contrary purpose plainly appears." Here,
the mens rea or criminal intent itself entails an understanding of the nature of any weapon
used and of the potential severity of the injuries that might be inflicted. So the State had
to prove Conaway acted knowingly in the sense he inflicted injury on Vonfeldt either
with what he was reasonably certain to be a deadly weapon or in a manner he was
reasonably certain could cause great bodily harm, disfigurement, or death. There is
nothing in the aggravated battery statute to suggest the culpable mental state of
"knowingly" would not extend to those components of the crime, even if they were
somehow distinct from the mens rea or intent element. See Hobbs, 301 Kan. at 210-11

                                              5
(recognizing expansive reach of K.S.A. 21-5202[f] in defining elements of crime). Here,
the jurors needed to be informed of the elements of the aggravated battery charge in that
way.


       At the State's request, the district court included two instructions to the jurors
dealing with the intent and culpable mental state required to convict Conaway. In
Instruction No. 4, the district court informed the jurors in pertinent part: "A defendant
acts knowingly when the defendant is aware of the nature of his conduct . . . or . . . the
circumstances in which he is acting." The language is taken from PIK Crim. 4th 52.010
and incorporates one aspect of the statutory definition of "knowingly" in K.S.A. 2020
Supp. 21-5202(i), so it seems to be a correct, if limited, statement of the law. Standing
alone the instruction is not patently objectionable, but it is an incomplete explanation of
the governing law on intent in this case. See State v. Dixon, 289 Kan. 46, 68, 209 P.3d
675 (2009) ("A jury cannot be presumed to have legal knowledge outside the statements
of law in the instructions.").


       In Instruction No. 9, the second of the State's requested instructions on intent, the
district court informed the jurors:


       "Committing a crime knowingly is purposefully performing a wrongful act. It is not
       necessary for the State to prove that the accused intended the precise harm or the result
       that occurred. Whether the defendant wanted to inflict the degree of harm suffered is
       beside the point. Knowingly committing a crime means a person is conscious of the act
       he is committing without necessarily understanding the consequences of that action."


Instruction No. 9 is, to say the least, irregular. It does not appear among the current
pattern instructions. The language, in part, draws on both the definition of "willful
conduct" in K.S.A. 21-3201(2), see State v. Sterling, 235 Kan. 526, 527, 680 P.2d 301
(1984), and the common-law description of general criminal intent, see State v. Spicer, 30
Kan. App. 2d 317, 324, 42 P.3d 742 (2002). But those concepts have been superseded
                                                    6
and likely outright negated by the culpable mental states codified in K.S.A. 2020 Supp.
21-5202, at least when it comes to aggravated battery. See Hobbs, 301 Kan. at 211. The
language in Instruction No. 9 conflicts with the construction of "knowingly" in 21-
5202(i) as applied in Thomas and Hobbs and relaxed the State's burden in proving
Conaway acted with that culpable mental state. The instruction was, in a word, erroneous.


       But Conaway's lawyer objected to neither Instruction No. 4 nor Instruction No. 9.
The failure to object does not bar our review; we must, however, apply a clearly
erroneous standard. K.S.A. 2020 Supp. 22-3414(3). To show reversible error, Conaway
must firmly convince us the jury would have reached a different result had the
instructional error not occurred. State v. Timley, 311 Kan. 944, 955, 469 P.3d 54 (2020).
We are not prepared to say Conaway has satisfied that formidable standard when the
evidence showed he heaved a hard, 14-pound object that struck Vonfeldt in the face at
what would be point blank range. As we have indicated, we also consider the deficient
instruction in assessing Conaway's claim for cumulative error, triggering a standard far
more favorable to him.


Prosecutor's Statements to Jury


       On appeal, Conaway assails comments the prosecutor made in his opening
statement and in his closing argument to the jurors. We examine each under the analytical
model for prosecutorial error the Kansas Supreme Court initially outlined in State v.
Sherman, 305 Kan. 88, 109, 378 P.3d 1060 (2016). The Sherman test first considers
whether an error has occurred and then weighs any prejudice to the defendant resulting
from the error. Comments made during opening statements or closing arguments will be
considered error if they fall outside the wide latitude afforded a prosecutor in discussing
the evidence or the law. 305 Kan. at 109. This simply transplants the initial step in the
former process, though substituting the term "error" for "misconduct," a more pejorative


                                             7
label at least connoting a deliberate violation of the rules even when there might be only
an inadvertent mistake. 305 Kan. at 104-05.


       If an appellate court finds the challenged statement to be prosecutorial error, it
must then consider prejudice measured by the test set out in State v. Ward, 292 Kan. 541,
Syl. ¶ 6, 256 P.3d 801 (2011), for a constitutional wrong. The State, as the party
benefiting from the error, must demonstrate "'beyond a reasonable doubt'" that the
mistake "'did not affect the outcome of the trial'" taking account of the full trial record.
Sherman, 305 Kan. at 109 (quoting Ward, 292 Kan. 541, Syl. ¶ 6). That is, the appellate
court must determine if the error deprived the defendant of a fair trial—a constitutional
protection rooted both in due process and in the right to trial itself. 305 Kan. at 98-99,
109. The prejudice analysis in Sherman replaced a multifactor standard that also
considered the prosecutor's bad intent or ill will—breaches of professional conduct the
Sherman court concluded could be more appropriately addressed in ways other than
reversing a conviction in the absence of material prejudice. 305 Kan. at 114-15.


       Here, Conaway points to this portion of the prosecutor's opening statement as error
under Sherman:


               "In the State of Kansas, we call striking someone with a deadly weapon
       aggravated battery. What we will establish is that in this context, when you're using a
       bowling ball to strike a person rather than a pin, you are using it as a deadly weapon. You
       are using it in such a manner that it can cause death, possibility of great bodily harm,
       injury. You will be asked to apply that law to the facts that you're going to be hearing
       about over the next two days. You will hear from Mr. Vonfeldt. You will hear from
       others who were at the bowling alley with him, and the defendant. You'll hear from a
       fireman, medical technicians, and the police who investigated the matter. What will we
       prove? That using a deadly weapon, a bowling ball, the defendant caused injury to Jason
       Vonfeldt. He struck at him in a manner where he could have caused serious bodily injury,
       death, and there's one other word I want you to remember, disfigurement."


                                                    8
The remarks extend beyond the proverbial "roadmap" indicating to the jurors what
factually a party's evidence is likely to show and incorporates that anticipated showing
into an analysis of the elements of aggravated battery—a quiet, though discernible,
argument for conviction. The district court, however, had not introduced those legal
concepts to the jurors at the start of the trial.


       We recently described the purpose of opening statements this way:


               "An opening statement to the jury affords lawyers the chance to outline what they
       anticipate the evidence will show and how that evidence fits with their theory of the case.
       See State v. Love, 305 Kan. 716, 728, 387 P.3d 820 (2017). While lawyers enjoy some
       latitude in crafting opening remarks, they typically should avoid elaborate and repeated
       rhetorical flourishes promoting their desired outcomes—advocacy more properly
       undertaken in closing arguments after the jurors have heard the evidence and have been
       instructed on the law." State v. Reed, No. 120,613, 2021 WL 1228097, at *9 (Kan. App.)
       (unpublished opinion), rev. denied 313 Kan. 1046 (2021).


See also State v. Garcia, 40 Kan. App. 2d 870, 874, 196 P.3d 943 (2008). In a pristine
sense, the prosecutor's opening may have strayed close to the line between a recitation of
anticipated facts and a modulated pitch for conviction better left for a closing argument
and ultimately may have fallen on the far side of the line. But drawn that way, the line
exists mostly in trial practice classes and treatises. See, e.g., 35B C.J.S., Federal Civil
Procedure § 969; 75 Am. Jur. 2d, Trial § 423 ("[A]n opening statement presents counsel
with the opportunity to summarily outline to the trier of fact what counsel expects the
evidence presented at trial will show, but it is not an occasion for argument."). A lawyer
undoubtedly may conclude an opening statement by telling the jurors that at the end of
the case—after they have heard the evidence and the district court has informed them of
the applicable law—he or she will ask them to return a verdict for his or her client.




                                                    9
        In practice, lawyers often mix some measure of argument or application of the law
to the facts into their opening statements. And each side then tolerates the other's bending
of the textbook strictures on those statements, at least to a degree. The district court
should, of course, police opening statements and sustain proper objections to
impermissibly argumentative or bombastic remarks. See Garcia, 40 Kan. App. 2d at 874
(district court exercised its sound discretion in sustaining objection to defense opening
statement as lawyer began to explain State's burden of proof and how the evidence would
fall short).


        Tempering the pristine with the real, we find the prosecutor's opening remarks
would not have been error in a closing argument, nor were they so explosive or
provocative as to be grossly out of place. We do not treat the challenged remarks as
prosecutorial error. Even if they were error in an opening statement, we entertain no
reasonable doubt the verdict might have been different had they been omitted or deferred
to the prosecutor's closing argument.


        The prosecutor's closing argument, however, is another matter. This was not a
whodunit case; Conaway indisputably did it. The prosecutor recognized Conaway's intent
or state of mind to be the key issue in securing a conviction for aggravated battery. And,
as we have discussed, that turned on proving Conaway had the required culpable mental
state. To make that point to the jurors, the prosecutor zeroed in on Instruction No. 9 in his
closing argument, saying:


                "If you would look at the instructions for aggravated battery and the instructions
        that go along with that, what you will learn is we don't have to show that the defendant
        intended the precise harm that he caused. We have to show that he wanted to throw the
        ball, and we have done that. We have to show that he wanted to throw the ball at Mr.
        Vonfeldt, and we have done that. But we don't have to show you that in his mind the
        defendant's going I'm going to throw this ball because it's my intention to cause a cut on



                                                    10
       Jason Vonfeldt's forehead. If you read the instructions, we don't have to prove that. It is
       enough that we show that some harm was done. But let's carry that out a little bit further."


That portion of the closing argument suffers from the same legal flaws as Instruction No.
9. The prosecutor told the jurors they could and should convict because the State had to
prove only that Conaway intended to throw the bowling ball and Vonfeldt suffered some
harm as a result. But that is too lax a description of the requisite culpable mental state to
convict a person of aggravated battery as established in Hobbs and reiterated in Thomas.


       A prosecutor may not misstate the governing law to the State's advantage in
arguing the case for a guilty verdict to the jurors. State v. Tahah, 302 Kan. 783, 791, 358
P.3d 819 (2015). Here, the closing argument overstepped the broad latitude afforded
prosecutors in pressing for a conviction. The misstatement amounts to prosecutorial error
under Sherman. See State v. Watson, 313 Kan. 170, 179, 484 P.3d 877 (2021). We defer
our discussion of prejudice to our analysis of Conaway's point on cumulative error. See
State v. Genzel, No. 120,602, 2020 WL 3481499, at *7 (Kan. App. 2020) (unpublished)
(deferring consideration of prejudice resulting from prosecutorial error in closing
argument to cumulative error analysis), rev. denied 312 Kan. 896 (2020).


District Court's Juror Orientation


       Before considering cumulative error, we dispose of a challenge Conaway has
raised based on comments the district court made to the pool of potential jurors
assembled at the start of the trial. The district court endeavored to explain generally the
jury selection process and how the trial would proceed. In doing so, the district court told
the potential jurors: "Under certain circumstances, parties are entitled to a jury when they
are not otherwise able to settle their differences." The remark was imbedded in a much
longer explanation of trial process and received no particular attention or emphasis.



                                                    11
        Conaway suggests the observation amounted to judicial comment error and
compromised his constitutional right to jury trial and the concomitant presumption of
innocence that attaches to criminal defendants. See State v. Boothby, 310 Kan 619, 626-
27, 448 P.3d 416 (2019) (recognizing and applying doctrine of judicial comment error as
distinct from judicial misconduct). In State v. Kleypas, 272 Kan. 894, 996-97, 40 P.3d
139 (2001), the court found that the district court did not err in making a virtually
identical comment to the potential jurors summoned for trial. Nothing in Boothby or the
contours of the judicial comment error rule suggests a different result here. So, in keeping
with Kleypas, we conclude the remark was not error.


        The State also says the remark was a general one, not necessarily applicable to
Conaway's case. We pause to question the need for such a comment, especially in a
criminal case, even if it doesn't amount to error. A district court starts down a potentially
dangerous path with remarks to potential jurors that may have nothing to do with the case
at hand. A district court's observation about the parties' inability to "settle their
differences" might conjure up thoughts of failed efforts at plea bargains or intransigent
defendants for some potential jurors. And the comment doesn't seem to serve a useful
purpose in acquainting potential jurors with the trial process. Ultimately, jurors should
not be concerned with why the trial is being held. So while the comment may not be
error, editorial discretion and excision might be the better practice at least in a criminal
case.


Cumulative Error


        Conaway argues he was deprived of a fair trial because of the cumulative effect of
the trial errors he has identified. Appellate courts will weigh the collective impact of trial
errors and may grant relief if the aggregated impact of the deficiencies has deprived the
defendant of a fair hearing even when the errors considered individually would not
necessarily require reversal of a conviction. State v. Harris, 310 Kan. 1026, 1041, 453

                                               12
P.3d 1172 (2019); State v. Smith-Parker, 301 Kan. 132, 167-68, 340 P.3d 485 (2014). An
appellate court examines the entire trial record to assess the effect of multiple trial errors.
301 Kan. at 167-68. The assessment takes account of "how the trial judge dealt with the
errors as they arose; the nature and number of errors and their interrelationship, if any;
and the overall strength of the evidence." State v. Miller, 308 Kan. 1119, 1176, 427 P.3d
907 (2018).


       Here, we consider the error in jury Instruction No. 9 on intent or state of mind and
the prosecutor's erroneous closing argument on the same element of the aggravated
battery charge. When the heightened review for constitutional error applies to one of the
deficiencies—as it does for the prosecutor's misstatement of the law in closing
argument—that standard governs the cumulative error analysis. Thomas, 311 Kan. 914.
As we have outlined, the State must clear a formidable hurdle to establish harmless error.
We have to be convinced beyond a reasonable doubt the jurors would have come to the
same result without those errors.


       The errors here are especially pernicious because they entail a cumulative
misstatement of the law on a pivotal issue in the case against Conaway. The mistakes
have a synergistic effect in which each enhances the prejudicial effect of the other.
Ordinarily, a prosecutor's inaccurate argument about the elements of the crime could be
lessened by a correct jury instruction. (We do not mean to imply a sound jury instruction
would automatically inoculate against a bad closing argument infecting a trial with
reversible error.) Likewise, a misleading instruction disadvantaging a criminal defendant,
particularly on a peripheral matter, could be smoothed out through the prosecutor's
legally correct argument to the jurors. But we don't have those checks or something like
them in place here.


       Both the jury instruction and the prosecutor's closing argument substantively
understated what the State had to prove to establish Conaway acted "knowingly"—the

                                              13
statutorily required mental state necessary to convict. In short, nothing guided the jurors
to the legal principles they should have applied to the facts in assessing Conaway's
culpability. As we have said, the interlocking errors had a pyramiding and decidedly
negative impact on the jurors' ability to understand and correctly apply the law. And as
we have also indicated, the problems contaminated the critical issue in this case.


       Moreover, proof of the requisite culpable state of mind often may present a dicey
question because wrongdoers seldom announce their evil mindedness. See State v. Thach,
305 Kan. 72, 83-84, 378 P.3d 522 (2016); State v. Dixon, 279 Kan. 563, 604, 112 P.3d
883 (2005). The State typically must rely on circumstantial evidence, and the jurors must
be adequately informed of what they are looking for in weighing those circumstances.
The jurors here were left to wander with a map that didn't accurately portray the
landscape and a compass that didn't point north.[*]


      [*]Our analysis (and perhaps our conclusion) would have been different had
Conaway indisputably shouted, "Vonfeldt, I'm going to kill you!" as he threw the
bowling bowl. At trial, Conaway could have denied he meant what he said, but that
would be a fragile defense. Likewise, we would have a far different situation to consider
had Conaway pulled out a handgun and shot Vonfeldt.

       In Thomas, the court found analogous lapses in both the jury instructions and the
State's closing argument added up to cumulative error sufficient to raise a reasonable
doubt about the propriety of the guilty verdict on an aggravated battery charge. 311 Kan.
at 914-15. Although the errors in Thomas are not identical to the ones we confront here,
they are similar enough that the court's finding of prejudicial cumulative error supports
our like conclusion.


       In the end, the State leaves us unpersuaded that these errors together did not
deprive Conaway of a fair trial. We do hold a reasonable doubt that the outcome might
have been different had the instructions properly addressed the required culpable state of
mind and had the prosecutor not exploited the erroneous instruction with an argument

                                             14
misstating the law on that critical issue. We, therefore, reverse Conaway's conviction for
aggravated battery and remand to the district court with directions to grant Conaway a
new trial.


       Because we have reversed Conaway's conviction, we do not take up the various
challenges he has raised to the district court's determination under KORA that he used a
deadly weapon to commit the crime. KORA registration depends upon a valid conviction.
Those issues are now moot, and our consideration of them would entail advisory advice
appellate courts typically should refrain from offering. Conaway, of course, may revive
those arguments following remand should the need arise.


       Reversed and remanded with directions.




                                            15